Citation Nr: 0740795	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-34 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose Department of Veterans Affairs death 
benefits.


ATTORNEY FOR THE BOARD

J. Barone, Counsel







INTRODUCTION

The veteran had active service from June 1946 to March 1949.  
He died in September 2004.

This matter is before the Board of Veterans' Appeals (Board) 
from an administrative decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines that denied the appellant (L.C.S.) 
recognition as the veteran's surviving spouse for VA benefit 
purposes.


FINDINGS OF FACT

1.  A.S. entered into a valid marriage with the veteran in 
December 1953, and cohabited with him until approximately 
February 1972, when he left (with no fault on her part 
shown), apparently to live with the appellant; A.S. has 
neither lived with, no held herself out to be the spouse of, 
a person other than the veteran.

2.  A.S. and the veteran were never legally divorced; due to 
the previous valid marriage between A.S. and the veteran, the 
appellant's attempted marriage to the veteran in September 
2003 was invalid by reason of legal impediment, and the 
appellant and the veteran were never legally married.

3.  The appellant and the veteran may not be found to have 
been in a "deemed valid' marriage because A.S. filed a claim 
as a legal surviving spouse (and has been recognized so by 
VA).





CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA benefits. 
38 U.S.C.A. § 101(3) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.50, 3.52, 3.53 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the appellant's claim was received in 
September 2004, after the enactment of the VCAA.  A January 
2005 letter apprised the appellant of the evidence necessary 
to support her claim.  Specifically, she was told that her 
relationship with the veteran must be established and asked 
her to answer various questions about their relationship.  
The evidence of record was listed and the appellant was told 
how VA would assist her in obtaining additional pertinent 
evidence.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the appellant both before and after 
the initial adjudication, she has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Not only has the appellant been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the notice timing error.  Further, the Board finds that the 
purpose for the notice requirement has been satisfied because 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim. As 
the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  
The Board notes that the appellant was not provided notice 
regarding the manner in which VA determines effective dates 
of awards.  However, as this decision concludes that the 
appellant may not be recognized as the veteran's surviving 
spouse, any question with respect to effective dates is moot.

With respect to VA's duty to assist, the appellant has not 
identified any additional evidence or information which could 
be obtained to substantiate her claim, and the Board is not 
aware that any such evidence or information is outstanding.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

A.S. is currently recognized by VA as the veteran's surviving 
spouse; the appellant seeks to be recognized as the deceased 
veteran's surviving spouse.  Because allowance of her appeal 
would result in a loss of benefits to A.S., this is a 
contested claim.  There are special procedural safeguards 
applicable in contested claims.  See 38 U.S.C.A. § 7105A; 38 
C.F.R. §§ 19.100, 19.101, 19.102, 20.713(a); see also M21-1, 
Part IV, Chapter 5.  All interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiating an appeal, as well 
as hearing and representation rights.  38 C.F.R. § 19.100.  
Upon the filing of a notice of disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the Statement of the Case (SOC).  
38 C.F.R. § 19.101.  When a substantive appeal is filed in a 
simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information that could 
directly affect the payment or potential payment of the 
benefit that is the subject of the contested claim.  
38 C.F.R. § 19.102.  Further, if a hearing is scheduled for 
any party to a simultaneously contested claim, the other 
contesting claimant and representative, if any, will be 
allowed to present opening testimony and argument; the 
appellant will then be allowed an opportunity to present 
testimony and argument in rebuttal.  38 C.F.R. § 20.713(a).  

Upon review of the record it is unclear whether all these 
contested claim procedural safeguard requirements were met; 
specifically, the record does not reflect whether or not A.S. 
received all notice required.  However, as the Board finds 
that the appellant is not entitled to recognition as the 
surviving spouse of the veteran, there is no prejudice to 
A.S. in the Board's proceeding with the determination herein 
without prior ensuring that A.S. has received the notice 
required.   

VA death pension benefits may be paid to a surviving spouse 
who was married to the veteran: (1) one year or more prior to 
the veteran's death; or (2) for any period of time if a child 
was born of the marriage, or was born to them before the 
marriage; or (3) in the case of World War II veterans, prior 
to January 1, 1957 (or May 8, 1985, in the case of Vietnam 
era veterans). 38 U.S.C.A. § 1541(West; 38 C.F.R. § 3.54(a).

VA DIC benefits are payable to a surviving spouse who was 
married to the veteran: (1) within 15 years of the end of the 
period of service in which the injury or disease causing the 
veteran's death was incurred or aggravated; or (2) one year 
or more; or (3) for any period of time if a child was born of 
the marriage, or was born to them before the marriage. 
38 U.S.C.A. § 1304; 38 C.F.R. § 3.54(c).

Consequently, "surviving spouse" status is a threshold 
requirement for both DIC and death pension benefits.  For a 
person to establish recognition as a surviving spouse of the 
veteran, there must be evidence of a valid marriage to the 
veteran under the laws of the appropriate jurisdiction.  See 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The 
validity of a marriage is determined based upon the law of 
the jurisdiction where the parties resided at the time of 
marriage or when the rights to benefits accrued.  38 C.F.R. § 
3.1(j).  There are various methods in which a valid marriage 
may be established for VA benefit purposes.  See 38 C.F.R. § 
3.205.

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death; and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the veteran lived 
with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  See 38 C.F.R. §§ 3.50(b), 3.53.  A 
surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation under the appropriate 
circumstances.  See 38 C.F.R. § 3.54.

The regulations also define certain circumstances where the 
requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran is met when 
there has been a separation, including where the separation 
was due to the misconduct of, or procured by, the veteran 
without fault of the surviving spouse.  38 C.F.R. § 3.53(a).  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  Id.

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information. 38 C.F.R. § 3.53(b).  If the 
evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show intent on the part of the surviving spouse to desert 
the veteran, the continuity of the cohabitation will not be 
considered as having been broken.  Id.

Under VA regulation, where an attempted marriage of a 
claimant to a veteran is invalid by reason of a legal 
impediment, the marriage may nevertheless be deemed valid if 
(a) The marriage occurred 1 year or more before the veteran 
died or existed for any period of time if a child was born of 
the purported marriage or was born to them before such 
marriage (see § 3.54(d)); and (b) The claimant entered into 
the marriage without knowledge of the impediment, and; (c) 
The claimant cohabited with the veteran continuously from the 
date of marriage to the date of his or her death as outlined 
in § 3.53, and; (d) No claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 C.F.R. § 3.52.

In the instant case, the veteran married A.S. in 1953.  
Although they separated in 1972, both A.S. and the veteran 
indicated that the separation was procured by the veteran 
without the fault of A.S.  In an August 1973 request for an 
apportionment, A.S. stated that the veteran started to leave 
her for protracted periods, sometimes coming home once per 
month.  She had heard reports that he was living with another 
woman.  She stated that she was not responsible for their 
estrangement, but that it was procured by the veteran.  

In declarations of marital status, the veteran consistently 
listed A.S. as his spouse.  

During a November 1984 deposition by a representative of VA, 
the veteran asserted that his marriage to the appellant was 
still valid.  He stated that he was not separated from his 
wife, but that he lived with his common-law wife, the 
appellant.  A deposition of the appellant revealed that she 
knew of his marriage during their cohabitation.  A September 
2003 marriage certificate shows that the appellant and the 
veteran participated in a marriage ceremony.  Significantly, 
because the veteran had not divorced A.S. (it is not alleged 
otherwise), that ceremony may not be recognized as creating a 
valid marriage.

Consequently, to establish "surviving spouse" of the 
veteran status, L.C.S., the appellant, must show that she was 
in a "deemed valid" relationship with the veteran.  It is 
noteworthy in that regard that (because they are linked by 
the conjunctive "and" (underlined for emphasis above)) the 
38 C.F.R. § 3.52 requirements for establishing a "deemed 
valid" marriage status must all be met.  Here, they clearly 
are not all met, as 38 C.F.R. § 3.52(d) is not satisfied.  
The record clearly reflect that A.S. has filed a claim (and 
has been recognized by VA) as the veteran's surviving spouse 
for VA recurring benefit purposes.  

While failure to satisfy 38 C.F.R. § 3.52(d) is, of itself, 
dispositive, review of the record demonstrates that the 
appellant also has not satisfied all the further requirements 
necessary to establish a deemed valid marriage status between 
herself and the veteran.  Although children were born of 
their relationship, and although they apparently cohabited 
continuously from about 1972 until the veteran died, the 
evidence also demonstrates that the appellant clearly knew of 
the impediment to marriage.  As shown by the record, she had 
acknowledged the veteran's marriage to A.S.  Accordingly, the 
appellant's purported marriage to the veteran cannot be 
deemed valid for VA purposes.  

In summary, A.S.'s marriage to the veteran existed until he 
died, and served as a legal impediment to the appellant's 
subsequent attempt at ceremonial marriage to the veteran.  
Furthermore, the appellant's relationship may not otherwise 
be a "deemed valid" marriage for VA purposes because A.S. 
filed a claim for (and was found entitled to) gratuitous VA 
death benefits as the veteran's surviving spouse.  Therefore, 
the appellant's claim for recognition as the surviving spouse 
of the veteran for the purpose of VA benefits must be denied.





ORDER

The appellant's claim for recognition as the veteran's 
surviving spouse for the purpose of VA death benefits is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


